MEMORANDUM ***
Hill brings a challenge to the district court’s determination of her social security benefits, raising two issues. We review de novo the district court’s order affirming the Commissioner’s decision. Flaten v. Secretary of HHS, 44 F.3d 1453, 1457 (9th Cir.1995). The decision must be affirmed if substantial evidence supports the ALJ’s findings and the ALJ applied the correct legal standards. Moncada v. Chater, 60 F.3d 521, 523 (9th Cir.1995) (per curiam), We find no error in the district court’s decision and dismiss Hill’s petition.
. T T , ., , . The ALJ properly considered and dis- . , _ L , . . . counted Dr. Toths opimon m light of the „ .. i mi a t t , , , full record. The ALJ must present clear , . . . . , and convincing reasons tor rejecting the , , , .. „ , . ,, , uncontroverted opmion of a claimant s phy- ,, „ „ „„„ sician. See Magallanes v. Bowen, 881 F.2d 747, 761 9th Cir.1989). Although a dmmant S teatmg phy^cmn * generally entitled to deference, the ALJ may reject . . ,, , , „ the opmion of a treating physician m favor „ : . . oí a conflicting opmion of an examining , .. ,, . ' , , physician it the ALJ makes findings set-f. „ ,, , „ tmg forth specific, legitimate reasons for . . ,, , ’ , . , domg so that are based on substantial . ,, evidence m the record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002). The ALJ can “meet this burden by setting out a detailed and thorough summary of , , the facts and conflicting clinical evidence, 6 ’ statmg his mterpretation thereof, and & \ ’ ma 'ng in ings. .
There appears to be some dispute over how frequently and how many times Hill saw Dr. Toth, and thus, whether he can be considered her “treating” physician, However, as the district court observed, even if it is assumed that he was in fact Hill’s treating physician, “substantial evidence” in the record contradicts his views. Thomas, 278 F.3d at 957. The ALJ carefully analyzed the several opinions in the record and ultimately struck upon a compromise view of Hill’s condition and her potential to work that fell somewhere between the views of Dr. Toth (a family practitioner), those of Dr. Sturtz (a board certified orthopedist), and those of other physicians who evaluated her. The ALJ’s careful and detailed discussion satisfies the “clear and convincing” standard and justifies his rejection of Dr. Toth’s opinion,
Hill next argues that the ALJ discred- ., , , , , , .. ited her statements regarding her symp- , UT , , . . AT T toms. In determining credibility, an ALJ . ,. , . . . may engage in ordmary techniques of ... .... ... . .. . credibility evaluation, such as considering , . ,, , claimant s reputation for truthfulness and . ... . , . ,, , ,. „ inconsistencies in claimants testimony. Burch v. Barnhart, 400 F.3d 676, 680 adaiti gocU SeCTr¡ „ ,. co 10 .. . , „ „ , ,. Ruling 88-13 lists a number of factors the ATT .. „ .. ALJ may consider. General findings are . . . ,, ,. . T T msufficient; rather, the ALJ must identify , , , ,. . , .... , . , what testimony is not credible and what .. . . ,, . . ,, evidence undermines the claimants com- , . , „ r , . «i nnj no-. plamts.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995)
^ ALJ did not make a , , ... , , erahzed credibility determmation, but „ . , , TT.,,, , , carefully weighed Hill s statements m light ,,,, , ,. , , of the rest of the record, indicating why he wag skepycai 0f some 0f fier claims. In particular, he noted that Hill admits that she can “perform all of the activities of daily living including meal preparation for herself and her children,” that she “does *219not appear to be motivated to change her condition,” and that the “number and frequency of doctor visits documented in the record is less than what I would expect from the degree of impairment alleged by the claimant.” The ALJ’s interpretation was rational, and because the evidence here is “susceptible to more than one rational interpretation,” we must uphold the ALJ’s decision. Burch, 400 F.3d at 680-81.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.